 368
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
359 NLRB No. 37
 
 
Hispanics United 
o
f Buffalo, Inc
.
 
and
 
Carlos Ortiz
.
 
Case 03

CA

027872
 
December 
14
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On September 2, 2011, Administrative Law Judge A
r-
thur J. Amchan issued the attached decision
.  The R
e-
spondent filed exceptions and a supporting brief, and the 
Acting General Counsel filed an answering brief.  The 
Acting General Counsel filed cross
-
exceptions and a 
supporting brief, the Respondent filed an answering 
brief, and the Acting General C
ounsel filed a reply brief.
1
 
The National Labor Relations Board has considered 
the decision and the record in light of the exceptions, 
cross
-
exceptions, and briefs and has decided to affirm the 
judge

s rulings,
2
 
findings,
3
 
and conclusions
4
 
and to adopt 
the
 
recommended Order.
 
                    
 
1
 
The Respondent has requested oral argument.  The request is d
e-
nied, as the record, exceptions, cross
-
exceptions, and briefs adequ
ately 
present the issues and the positions of the parties.
 
2
 

procedural rulings, including (1) his revocation of its subpoena to R
e-

meetings, 
presentations, in
-
service, conferences and/or seminars presented by 

his revocation of its subpoenas to the five discharged employees, see
k-
ing information such as communications
 
among themselves, applic
a-
tions, if any, to the 
S
tate for unemployment benefits and/or mon
eys
 
received from the 
S
tate, and any complaints or inquiries to 
S
tate or 
F
ederal agencies seeking statutory relief; and (3) his denial of its r
e-
quest for the names an
d contact information of current and former 
employees that had been redacted from emails the Board agent invest
i-
gating the underlying charge allegations had supplied the Respondent. 
 

them asi
de only where they constitute an abuse of discretion. 
Santa 
Barbara News
-
Press
, 357 NLRB 452, 452
 

r-

Aladdin Gaming, LLC
, 345 
NLRB 585, 588 (2005), petition for review denied sub. nom.  
Local 
Jo
int Executive Board of Las Vegas v. NLRB
, 515 F.3d 942 (9th Cir. 
2008).  Having carefully reviewed the record, we find that the R
e-
spondent has failed to meet this burden.
 

with longstanding p
recedent prohibiting Board agents from producing 
materials relating to the investigation of unfair labor practice charges.  
G.
 
W. Galloway Co.,
 
281 NLRB 262 
f
n. 1 (1986), vacated on other 
grounds 856 F.2d 275 (D.C. Cir. 1988); see also 
Earthgrains Co.,
 
351
 
NLRB 733, 739 (2007).  Second, as to the information subpoenaed 
from the discriminatees, the Respondent failed to show that it was 
relevant to any issue in dispute.  Accordingly, the subpoena was 
prope
r

Sa
nta Barb
a-
ra News
, supra, 
slip op. 
fn. 3, citing 
Parts
 
Depot, Inc.,
 
348 NLRB 152 
f
n. 6 (2006).  Finally, with respect to its request for the redacted names 
and contact information referenced in emails, we agree with the judge 
that there is no merit to the R


who might have relevant information about the case.  The redacted 
information includes nondiscoverable information gathered by the 
At issue in this case is whether the Respondent viola
t-
ed Section 8(a)(1) of the Act by discharging five e
m-
ployees for Facebook comments they wrote in response 
to a coworker

s criticisms of their job performance.  Al
t-
hough the employees

 
mode of communicating their 
workplace concerns might be novel, we agree with the 
judge that the appropriate analytical framework for r
e-
solving their discharge allegations
 
has long been settled 
under 
Meyers Industries
5
 
and its progeny.  Applying 
Meyers, 
we
 
agree with the judge that the Respondent 
violated 8(a)(1) by discharging the five employees.  
 
The relevant facts are as follows.  Marianna Cole
-
Rivera and Lydia Cruz
-
Moore were coworkers employed 
by the Respondent to assist victims of domestic violence. 
 
The two employees frequently communicated with each 
other by phone and text message during the workday and 
after hours. According to Cole
-
Rivera

s credited test
i-
mony, Cruz
-
Moore often criticized other employees du
r-
ing these communications, particularly ho
using depar
t-
ment employees who, Cruz
-
Moore asserted, did not pr
o-
vide timely and adequate assistance to clients.  Other 
employees similarly testified that Cruz
-
Moore spoke 
critically to them about their work habits and those of 
other employees.
 
This 

critic
ism

 
issue escalated on Saturday, October 
9, 2010, a nonworkday, when Cole
-
Rivera received a 
text message from Cruz
-
Moore stating that the latter i
n-
tended to discuss her concerns regarding employee pe
r-
formance with Executive Director Lourdes Iglesias.  
Col
e
-
Rivera sent Cruz
-
Moore a responsive text questio
n-
ing whether she really 

wanted Lourdes to know . . . how 
u feel we don

t do our job. . . .

  
From her home, and 
using her own personal computer, Cole
-
Rivera then pos
t-
ed the following message on her Faceboo
k page:
 
 
                                 
 
Board agent
 
during his investigation, and the request constituted further 

 
3
 


s-
trative law 

of all the relevant evidence convinces us that they are incorrect. 
 
Stan
d-
ard
 
Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.3d 362 (3d 
Cir. 1951).  We have carefully examined the record and fi
nd no basis 
for reversing the findings.
 
4
 
For the reasons stated by the judge, we adopt his analysis and co
n-
clusion that the Board properly asserted jurisdiction over the Respon
d-
ent. 
 
5
 
Meyers Industries
, 268 NLRB 493 (1983)
 
(
Meyers I
), remanded 
sub nom. 
P
rill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 
474 U.S. 948 (1985), supplemented 281 NLRB 882 (1986)
 
(
Meyers II
), 
affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), cert. 
denied 487 U.S. 1205 (1988).
 
 HISPANICS UNITED OF 
BUFFALO
,
 
INC
.
 
369
 
Lydia Cruz, a coworker feels that we don

t help our 
clients enough at [Respondent].  I about had it!  My fe
l-
low coworkers how do u feel?
 
 
Four off
-
duty employees

Damicela Rodriguez, Ludimar 
Rodriguez, Yaritza Campos, and Carlos Ortiz

responded 
by 
posting messages, via their personal computers, on Cole
-
Rivera

s Facebook page; the employees

 
responses genera
l-
ly objected to the assertion that their work performance was 
substandard.
 
Cruz
-
Moore also responded, demanding that Cole
-
Rivera 

stop with ur li
es about me.

  
She then co
m-
plained to Iglesias about the Facebook comments, stating 
that she had been slandered and defamed.  At Iglesias

 
request, Cruz
-
Moore printed all the Facebook comments 
and had the printout delivered to Iglesias.  On October 
12, the
 
first workday after the Facebook postings, Igles
i-
as discharged Cole
-
Rivera and her four coworkers,
6
 
sta
t-
ing that their remarks constituted 

bullying and haras
s-
ment

 
of a coworker and violated the Respondent

s 

zero 
tolerance

 
policy prohibiting such condu
ct.
7
 
 
In 
Meyers I
, the Board held that the discipline or di
s-
charge of an employee violates Section 8(a)(1) if the 
following four elements are established: (1) the activity 
engaged in by the employee was 

concerted

 
within the 
meaning of Section 7 of the Ac
t; (2) the employer knew 
of the concerted nature of the employee

s activity; (3) the 
concerted activity was protected by the Act; and (4) the 
discipline or discharge was motivated by the employee

s 
protected, concerted activity.  268 NLRB at 497.  See 
also
 
Correctional Medical Services
, 356 NLRB 
277, 278
 
(2010).  Only the first and third elements are in dispute 
here: whether the employees

 
Facebook comments co
n-
stituted concerted activity and, if so, whether that activity 
was protected by the Act.
8
  
 
                    
 
6
 
The judge noted that Jessica Riv

discharged even though she also posted a responsive Facebook co
m-
ment.  The Respondent excepts, stating that it no longer employed 
Rivera at the time of the discharges.  The record, however, shows ot
h-
erwise. 
 
7
 
Although Cru
z
-
Moore informed Iglesias on October 10 that she 
had suffered a heart attack as a result of the Facebook comments, the 
judge found that there was no record evidence of a heart attack, nor was 
there any evidence establishing a causal relationship between th
e co
m-
ments and Cruz
-

n-
formed the five employees when discharging them that they were r
e-
sponsible for Cruz
-

Iglesias had no reasonable basis for making that st
atement. 
 
8
 
The Respondent does not, and could not, deny that it knew of the 

employees printouts of their October 10 Facebook comments during 
their discharge interviews.  See, e.g., 
Dre
sser
-
Rand Co.,
 
358 NLRB 
254, 279
 

was r
e

of concerted activity).  With respect to the fourth element, the judge 
The Boa
rd first defined concerted activity in 
Meyers I 
as that which is 

engaged in with or on the authority of 
other employees, and not solely by and on behalf of the 
employee himself.

  
268 NLRB at 497.  In 
Meyers II
, the 
Board expanded this definition to inclu
de those 

circu
m-
stances where individual employees seek to initiate or to 
induce or to prepare for group action, as well as indivi
d-
ual employees bringing truly group complaints to the 
attention of management.

  
281 NLRB at 887.
 
Applying these principles, a
s the judge did, there 
should be no question that the activity engaged in by the 
five employees was concerted for the 

purpose of mutual 
aid or protection

 
as required by Section 7.  As set forth 
in her initial Facebook post, Cole
-
Rivera alerted fellow 
emp
loyees of another employee

s complaint that they 

don

t help our clients enough,

 
stated that she 

about 
had it

 
with the complaints, and solicited her coworkers

 
views about this criticism.  By responding to this solicit
a-
tion with comments of protest, Col
e
-
Rivera

s four 
coworkers made common cause with her, and, together, 
their actions were concerted within the definition of 
Meyers I
, because they were undertaken 

with . . . other 
employees.

  
268 NLRB at 497.  The actions of the five 
employees were also c
oncerted under the expanded def
i-
nition of 
Meyers II
, because, as the judge found, they 

were taking a first step towards taking group action to 
defend themselves against the accusations they could 
reasonably believe Cruz
-
Moore was going to make to 
manageme
nt.

9
 
Our dissenting colleague contends that the employees

 
Facebook discussions about Cruz
-
Moore

s criticisms 
were not undertaken for the purpose of their 

mutual aid 
and protection.

  
Specifically, he states that a group a
c-
tion defense to Cruz
-
Moore

s cr
iticisms could not have 
been intended because Cole
-
Rivera failed to tell her 
coworkers that Cruz
-
Moore was going to voice her crit
i-
cisms to Iglesias.  We disagree.
 
                                 
 
found and the Respondent 
agrees that the Facebook postings were the 
sole reason for the discharges.  Because this is a single
-
motive case 
where there is no dispute as to the activity for which discipline was 
imposed, the dual
-
motive analysis set forth in 
Wright Line
, 251 NLRB 
1083
 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 
989 (1982), is not applicable.  See, e.g., 
Dresser
-
Rand Co
., 358 NLRB 
854, 878
 
(2012); 
Nor
-
Cal
 
Beverage Co.
, 330 NLRB 610, 611 (2000).
 
9
 
The Acting General Counsel cross
-
excepts to the judg

find

based on Cole
-

Rodriguez

that Cole
-
Rivera also intended to meet with Iglesias about 
Cruz
-

objective of the Facebook postings was dem
onstrated, in part, by Cole
-

-
Moore intended to meet with Iglesias 
about her workplace complaints, we find it unnecessary to address and 

-
Rivera also 
intended to meet with Ig
lesias about the issue.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
370
 
In 
Relco Locomotives, Inc.
, 358 NLRB 
298, 314 
(2012), the Board reiterated established prece
dent that 
the 

object or goal of initiating, inducing or prepa
r
ing for 
group action does not have to be stated explicitly when 
e
m
ployees communicate,

 
citing 
Whittaker Corp.
, 289 
NLRB 933, 933 (1988).  Even absent an express a
n-
nouncement about the object o
f an employee

s activ
i
ty, 

a concerted obje
c
tive may be inferred from a variety of 
circumstances in which employees might discuss or seek 
to address co
n
cerns about working conditions . . . .

  
Id.  
Relying on this authority, the Board in 
Relco 
found u
n-
lawf
ul the discharge of two employees for discussing 
among the
m
selves and other employees their 

concern

 
about the rumored discharge of a fellow employee.  
Notwithstan
d
ing that the two never 

talk[ed] specifically 
about wor
k
ing together to address their conce
rns about 
[the emplo
y
ee

s] termination,

 
the Board adopted the 
judge

s finding that they 

engaged in concerted activities 
when they communicated with other employees about 
their concern . . .
 
[and i]t matter[ed] not that [they] had 
not yet taken their conc
erns to management

their di
s-
cussions with coworkers were indispensable initial steps 
along the way to possible group action

 
Id.
, slip op.
 
at 
17.
 
Here, too, Cole
-
Rivera

s Facebook communication 
with her fellow employees, immediately after learning 
that Cru
z
-
Moore planned to complain about her cowor
k-
ers to Iglesias, had the clear 

mutual aid

 
objective of 
preparing her coworkers for a group defense to those 
complaints.  Contrary to our colleague, Cole
-
Rivera was 
not required under 
Relco
 
to discuss this objec
t with 
coworkers or tell them it was made necessary by Cruz
-
Moore

s impending visit with Iglesias.  Her 

mutual aid

 
object of preparing her coworkers for group action was 
implicitly manifest from the surrounding circumstances. 
Timekeeping Systems, Inc.
, 3
23 NLRB 244, 248 
(1997).
10
 
As to the third element of the violation, whether the 
employees

 
concerted activity was protected, we find that 
the Facebook comments here fall well within the Act

s 
protection.  The Board has long held that Section 7 pr
o-
tects emp
loyee discussions about their job performance,
11
 
and the Facebook comments plainly centered on that 
subject.  As discussed, the employees were directly r
e-
sponding to allegations they were providing substandard 
service to the Respondent

s clients. Given the 
negative 
                    
 
10
 
Daly Park Nursing Home
, 287 NLRB 710 (1987), relied on by our 
colleague, bears no resemblance to this case.  Rather than preparing for 
group action in that case, employee Heard and her coworkers essentia
l-
ly agreed that group actio
n in aid of a terminated fellow employee 
would be futile.
 
11
 
Praxair Distribution, Inc.,
 
357 NLRB 
1048
, 
1058
 
(2011); 
Jhi
r-
mack Enterprises
, 283 NLRB 609 fn. 2 (1987).
 
impact such criticisms could have on their employment, 
the five employees were clearly engaged in protected 
activity in mutual aid of each other

s defense to those 
criticisms.
12
 
The Respondent does not argue that the employees

 
comments were unprot
ected because they were made via 
Facebook.  To the contrary, the Respondent asserts that, 

regardless of where the comments and actions of the 
five terminated at
-
will employees took place, the result 
herein would have been the same.

  
According to the 
Resp
ondent, it was privileged to discharge the five e
m-
ployees because their comments constituted unprotected 
harassment and bullying of Cruz
-
Moore, in violation 
of 
its 

zero tolerance

 
policy.  The judge rejected this a
r-
gument, and so do we.
 
First, as the judg
e found, the Facebook comments ca
n-
not reasonably be construed as a form of harassment or 
bullying within the meaning of the Respondent

s pol
i-
cy.
13
  
Second, even assuming that the policy covered the 
comments, the Respondent could not lawfully apply its 
polic
y 

without reference to Board law.

  
Consolidated 
Diesel Co.,
 
332 NLRB 1019, 1020 (2000), enfd. 263 
F.3d 345 (4
th
 
Cir. 2001).  As the Board explained in 
Consolidated Diesel
, 

legitimate managerial concerns to 
prevent harassment do not justify policies that
 
discourage 
the free exercise of Section 7 rights by subjecting e
m-
ployees to . . . discipline on the basis of the subjective 
reactions of others to their protected activity.

  
Id.  Here, 
as in 
Consolidated Diesel
, the Respondent applied its 
harassment poli
cy to the discharged employees based 
solely on Cruz
-
Moore

s subjective claim (in a text me
s-
sage) that she felt offended by the Facebook comments.  
As the United States Court of Appeals for the Fourth 
Circuit noted in enforcing the Board

s decision, 

[s]uch
 
a 
wholly subjective notion of harassment is unknown to 
the Act,

 
263 F.3d 354, and discipline imposed on this 
basis violates Section 8(a)(1).
 
In sum, because we have found that the Facebook 
pos
t
ings were concerted and protected, and because it is 
undisput
ed that the Respondent discharged the five e
m-
                    
 
12
 

protected, we find it u
nnecessary to rely on his analysis under 
Atlantic 
Steel Co.,
 
245 NLRB 814 (1979).  That analysis typically applies when 
determining whether activity that is initially protected has been re
n-
dered unprotected by subsequent misconduct.  See, e.g., 
Crowne Plaz
a 
LaGuardia
, 357 NLRB 
1097
 
(2011).  Here, however, where the R
e-
spondent contends that the Facebook postings were unprotected from 
the outset, an 
Atlantic Steel
 
analysis is unnecessary.
 
13
 
As found by the judge, there was no evidence that any of the five 
emp
loyees harassed Cruz
-
Moore by their comments, or that any pu
r-
ported harassment was covered by the zero tolerance policy, which 


 
 HISPANICS UNITED OF 
BUFFALO
,
 
INC
.
 
371
 
ployees based solely on their postings, we conclude that 
the discharges violated Section 8(a)(1).
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders 
that the Respondent, Hispanics United of Buffalo, 
Inc., Buffalo, New York, its officers, agents, successors, 
and assigns, shall take the action set forth in the Order.
 
 
M
EMBER 
H
AYES
, dissenting.
 
I agree with my colleagues and the judge that 
Meyers 
Industri
es
1
 
and its progeny control in determining whet
h-
er the Respondent violated Section 8(a)(1) of the Act by 
discharging five employees for their Facebook postings 
about a coworker

s criticisms of their work.  Correctly 
applied, however, the 
Meyers
 
test mandat
es dismissal of 
the complaint.  This is so because 

[i]n order for e
m-
ployee conduct to fall within the ambit of Section 7, it 
must be both concerted and engaged in for the purpose of 

mutual aid or protection.

  
These are related but separate 
elements that
 
the General Counsel must establish in order 
to show a violation of Section 8(a)(1).

2
  
In this case, the 
colloquy around the Facebook 

virtual water cooler

 
may 
have been concerted, in the sense that it was actual group 
activity, but the Acting General Co
unsel has failed utte
r-
ly to prove that it was activity undertaken for 

mutual aid 
and protection.

  
As a result, I would find that the R
e-
spondent lawfully discharged the employees for their 
unprotected Facebook comments.
3
 
Not all shop talk among employees

whether in
-
person, telephonic, or on the internet

is concerted wit
h-
in the meaning of Section 7, even if it focuses on a co
n-
d
i
tion of employment.
4
  
With respect to the second el
e-
ment of the Acting General Counsel

s burden, the 
Me
y-
ers
 
test expressly incorpor
ates the requirement of 
Mus
h-
room Transportation Co. v. NLRB
, 330 F.2d 683 (3d Cir. 
1964), that for conversations among employees to fall 
within the definition of concerted activity protected by 
Section 7 

it must appear at the very least that it was e
n-
gage
d in with the object of initiating or inducing or pr
e-
paring for group action or that it had some relation to 
group action in the interest of the employees.

5
  
Absent 
                    
 
1
  
Meyers I
ndustries
, 268 NLRB 493 (1983)
 
(
Meyers I
), remanded 
sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 
474 U.S. 948 (1985), supplemented 281 NLRB 882 (1986)
 
(
Meyers II
), 
affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), cert. 
d
enied 487 U.S. 1205 (1988).
 
2
  
Hollings Press, Inc.
, 343 NLRB 301, 302 (2004).
 
3
 
For purposes of this opinion, I assume, arguendo, that the judge 
correctly found the Board has jurisdiction over the Respondent.
 
4
  
See, e.g.
,
 
Adelphi Institute, Inc.
, 287 NLR
B 1073, 1074 (1988).
 
5
 
330 F.2d at 685.
 
evidence of a nexus to group action, such conversations 
are mere griping, which the Act do
es not protect.
 
Here, the group griping on Facebook was not protected 
concerted activity because there is insufficient evidence 
that either the original posting or the views expressed in 
response to it were for mutual aid or protection.
 
 
Specif
i-
cally, in h
er initial Facebook post, 
Marianna 
Cole
-
Rivera 
informed her coworkers that 
Lydia 
Cruz
-
Moore had 
complained that 

we don

t help our clients enough,

 
and 
solicited her coworkers

 
views about this criticism.  Four 
coworkers posted responses on Cole
-
Rivera

s F
acebook 
page, generally objecting to Cruz
-
Moore

s claims that 
their work performance was deficient.  Cole
-
Rivera pos
t-
ed another comment, essentially agreeing with her 
coworkers

 
posts.  Subsequent posts diverged to discu
s-
sion of a party planned for that ev
ening. 
 
My colleagues find that the employees

 
conduct was 
concerted because, in responding to Cole
-
Rivera

s initial 
Facebook post, her four coworkers made 

common 
cause

 
with her.  They did not.  As previously stated, the 
mere fact that the subject of dis
cussion involved an a
s-
pect of employment

i.e., job performance

is not 
enough to find concerted activity for mutual aid and pr
o-
tection.  There is a meaningful distinction between sha
r-
ing a common viewpoint and joining in a common cause.  
Only the latter inv
olves group action for mutual aid and 
protection.  While the Facebook posts evidenced the e
m-
ployees

 
mutual disagreement with Cruz
-
Moore

s crit
i-
cism of
 
 
their 
 
job performance, the 
 
employees 
 
did not 
suggest or implicitly contemplate doing anything in r
e-
s
ponse to this criticism.  The five employees were simply 
venting to one another in reaction to Cruz
-
Moore

s co
m-
plaints. This does not constitute concerted activity under 
the precedent set forth above.    
 
In the alternative, my colleagues agree with the ju
dge

s 
finding that the five employees 

were taking a first step 
towards taking group action to defend themselves against 
the accusations they could reasonably believe Cruz
-
Moore was going to make to management.

 
The record 
fails to support this conclusion.
  
There is no credible ev
i-
dence that Cole
-
Rivera made her initial posting with the 
intent of promoting a group defense, or that her cowor
k-
ers responded for this purpose.
6
   
Although Cruz
-
Moore 
texted Cole
-
Rivera that she was going to voice her co
m-
plaints a
bout housing department employees to Exec
u-
tive Director Iglesias, Cole
-
Rivera made no mention of 
                    
 
6
 
The judge specifically discredited Cole
-

sought to speak with 
Executive Director Lourdes 
Iglesias about Cruz
-

-
Rivera testified that she 
advised C
ruz
-
Moore against taking her complaints to Iglesias because 
Cole
-
Rivera believed Iglesias would not be receptive to hearing such 
complaints.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
372
 
this message in her initial posting about these complaints 
and the four employees who responded to the posting 
were undisputedly not aware of this message. Thi
s would 
be a different case if Cole
-
Rivera had informed her 
coworkers that Cruz
-
Moore intended to discuss her co
m-
plaints with management and asked them how they 
should respond.  But on this record, there is no evidence 
that these employees were preparing f
or group action.
7
 
Jhirmack Enterprises
, 283 NLRB 609 fn. 2 (1987), 
and 
Praxair Distribution, Inc.,
 
357 NLRB 
1048
, 
1058
 
(2011), cited by my colleagues, are distinguis
h
able.  In 
Jhirmack
, the Board found that an employee was e
n-
gaged in protected concerted ac
tivity when she advised a 
coworker that other employees had complained to ma
n-
agement about his slow job performance.  The Board 
noted that the employee complaints were promp
t
ed by 
their concern that their coworker

s
 
performance advers
e-
ly affected their cha
nces of getting more money. The 
employee told her coworker about the complaints to 
 
encourage him to take corrective action to protect his job. 
Thus, the Board found that the employee

s conduct was 
taken for the mutual aid and protection of a coworker and 
therefore was concerted activity.  In 
Praxair Distrib
u-
tion
, 
supra, 
the Board adopted the judge

s finding that 
two employees engaged in protected concerted activity 
where they brought their grievances to the attention of 
management. 357 NLRB 
1048
, 
1067
.  In
 
both 
Jhirmack
 
and 
Praxair
, unlike here, there was clear ev
i
dence of 
group action.
 
The facts of this case far more closely resemble those 
in cases where the Board has found no protected concer
t-
ed activity in the absence of evidence of a nexus between 
emplo
yee discussions and group action.  
Daly Park
 
Nur
s
ing Home,
 
287 NLRB 710 (1987), is illustrative of 
this precedent. There, the Board found that an emplo
y-
ee

s discussion with coworkers about another employee

s 
discharge did not constitute concerted activity 
because 
there was no evidence that any of the employees had 
contemplated doing anything about the discharge.  Id. at 
711.  According to the Board,  

there [was] nothing more 
than a conversation between employees relating their 
opinion on matters of interes
t to the employees

 
and the 
conversation 

[did] not indicate that 

group action of any 
kind [was] intended contemplated, or even referred to.

  
Id. (quoting 
Mushroom Transportation
, 330 F.2d at 685). 
 
                    
 
7
 
Contrary to the majority, I agree that the intent to engage in group 
action need not be expressly stated.  It can
 
be inferred.  Unlike in 
Relco 
Locomotives, Inc.
, 358 NLRB 
298
 
(2012), however, I find not re
c
ord 
basis for inferring that a call to group action in defense against a 

-

 
or in any of the responses to that posting.
 
Here, as in 
Daly Park
, there is no evidence that the 
f
ive employees 

contemplated, or even referred to,

 
d
o-
ing anything as a group in response to their coworker

s 
criticism.   My colleagues

 
contrary view cannot be re
c-
onciled with this extant precedent following and appl
y-
ing the 
Meyers
 
test.  Accordingly, I d
issent from their 
adoption of the judge

s finding that the employees were 
engaged in concerted activity for mutual aid and prote
c-
tion.
 
Inasmuch as the Acting General Counsel has failed to 
meet his initial burden of proving that the alleged di
s-
criminatees w
ere engaged in concerted activity pr
o
tected 
by the Act, I need not address whether the R
e
spondent 
correctly relied on its zero tolerance no
-
harassment 
  
po
l-
icy in 
 
discharging 
  
them. 
 
 
It 
 
is 
 
well
 
 
established that an employer may discharge an employee 

for 
good
 
cause
, 
bad
 
cause
, or no 
cause
 
at all, without 
violating the Act as long as his motivation is not ant
i-
union discrimination
 
 
and the discharge does not punish 
activities protected by the Act.

8
  
I would therefore di
s-
miss the complaint.
 
  
 
 
Aaron B. 
Sukert. Esq.
,
 
for the General Counsel. 
 
Rafael 0. Gomez 
and
 
Michael H Kooshoian, Esqs.
 
(Lo Tempio 
& Brown. P.C
.
)
,
 
of 
Buffalo, New York
,
 
for the Respon
d
ent. 
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
A
RTHUR 
J
.
 
A
MCHAN
, Administrative Law Judge. This case 
was tried in B
uffalo, New York
,
 
on July 13

15, 2011. Charging 
Party, Carlos Ortiz, filed the charge on November 18, 2011
,
 
and the General Counsel issued the complaint on May 9, 2011
,
 
and an amended complaint on May 27. 
 
Respondent, Hispanics United of Buffalo, Inc. (HUB
)
,
 
is a 
not
-
for
-
profit corporation which renders social services to its 
economically disadvantaged clients in Buffalo, New York. Its 
services include housing, advocacy for domestic violence vi
c-
tims, translation and interpretation services, a food pantry, s
e
n-
ior and youth services
,
 
and employment assistance.
 
HUB

s 
e
xecutive 
d
irector
,
 
Lourdes Iglesias
,
 
terminated the 
employment of Carlos Ortiz, Mariana Cole
-
Rivera, Ludimar 
Rodriguez, Damicela Rodriguez
,
 
and Yaritza Campos on Oct
o-
ber 12, 2010. The General Coun
sel alleges that the five alleged 
discriminatees were terminated because they engaged in pr
o-
tected concerted activity and that therefore these terminations 
violated Section 8(a)(1) of 
the National Labor Relations Act 
(
the Act
)
. 
 
On the entire record,
1
 
incl
uding my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and Respondent, I make the following 
 
                    
 
8
 

E
ggs Products v. NLRB
, 619 F.2d 1337, 1341 (9th Cir. 1980).
 
1
 
The General Counsel has submitted a motion to correct errors in 
the transcript.  I have reviewed the motion and the transcript (vol. 1 as 
correct
ed by the reporting service) and am satisfied that the motion 
accurately captures what was said at the hearing.  I therefore grant the 
 HISPANICS UNITED OF 
BUFFALO
,
 
INC
.
 
373
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
Respondent disputes whether the discriminatees

 
activity 
was protec
ted and also disputes whether the Board has jurisdi
c-
tion over it. With regard to jurisdiction, HUB points to the fact 
that it renders its services only in Buffalo and purchases goods 
and services only from companies which have facilities in New 
York State,
 
mostly near Buffalo.  Moreover, Respondent uses 
such goods and services only in the Buffalo, New York area.
 
The record establishes that in 2010, HUB had grant income 
of $1,184,197.  $115,637 of this income came directly from the 
U.S. Department of Housing
 
and Urban Development. Another 
$38,657 came from a Community Development Bloc Grant. 
Although received directly from the 
c
ity of Buffalo, this money 
also emanates from the Federal Government 
(
GC Exh. 27, p. 8
;
 
Tr. 65

66
;
 
GC Exh. 4
)
. The relevant figures f
or 2009 are sim
i-
lar and HUB continues to receive 
F
ederal grant funds in 2011 
(
GC Exh. 4
)
.
 
Respondent admits that it derives gross revenues in excess of 
$250,000.  I find that the Board has jurisdiction over Respon
d-
ent solely on the basis of its annual reve
nue and the amount of 
F
ederal funds it receives. 
 
Moreover, assuming that its 
F
ederal funding was insufficient 
to give the Board jurisdiction, Respondent purchased more than 
$60,000 annually from entities which are engaged in interstate 
commerce.  This is 
also sufficient to give the Board jurisdiction 
over Respondent. For example, HUB purchases services from 
Otis Elevator, which maintains the elevators at Respondent

s 
facility, Verizon, Allied Waste Services, National Fuel
,
 
and 
National Grid.  I rely on the
 
following cases in concluding that 
the Board has jurisdiction over Respondent.
 
In 
St. Aloysius Home
, 224 NLRB 1344 (1976), the Board r
e-
versed its prior policy of declining jurisdiction over charitable 
organizations. This decision was based in part on the 
1974 
health care amendments to the Act. These amendments deleted 
the only reference to the exclusion from Board jurisdiction of 
charitable organizations. 
 
The Board established a jurisdictional standard of $250,000 
annual revenue for all social service org
anizations other than 
those for which there existed a standard specifically applicable 
to the type of activity in which they were engaged, 
Hispanic 
Federation for Social Development
, 284 NLRB 500 (1987). 
The specific standards range from $50,000 for nonret
ail no
n-
profit organizations to $500,000 for apartment houses, and $1
 
million
 
for art museums, cultural centers, libraries, colleges, 
and universities, 
Latin Business Assn
., 322 NLRB 1026 (1997). 
HUB does not dispute that the $250,000 standard applies it an
d 
I so conclude. 
 
In 
Senior Citizens Coordinating Council
, 330 NLRB 1100, 
1101 (2000), the Board found that it had jurisdiction over an 
employer very similar to HUB. That employer provided nutr
i-
                                 
 
motion and incorporate it as part of the record in this matter.  I do note, 
however, the following corrections should be 
modified as follows:  p. 
52, L. 13, should be p. 52, L. 12; p. 143, L. 1, should be p. 142, L. 24; 
p. 171, L. 21, should be p. 170, L. 21; and p. 180, L. 4, should be p. 
179, L. 20.  Also the name of the case I mentioned at Tr. 153 and 157 is 
Parexel
.
 
tion and other services to a housing project in the Bronx, and
 
received most of its funding from New York State agencies. 
The Board asserted jurisdiction solely on the basis that the e
m-
ployer

s gross revenues exceeded $250,000. 
 
The Board asserted jurisdiction in 
Catholic Social Services
, 
225 NLRB 288 (1976)
,
 
over a 
charitable social service agency 
similar to HUB, which had an annual income of $412,000. The 
Board noted that the employer received $24,000 from the Fe
d-
eral Bureau of Prisons and paid in excess of $13,000 to Pacific 
Telephone and Telegraph, 

an instrumenta
lity of interstate 
commerce.

  
Similarly, in 
Five
CAP
, Inc., 
332 NLRB 943, 948 
(2000), the Board asserted jurisdiction by virtue of the fact that 
the Respondent, a local community action agency, had gross 
revenues of over $1
 
million
 
and received 
F
ederal fun
ds in e
x-
cess of $50,000 from outside of Michigan
.
2
 
 
In several cases, the Board has focused on the 
F
ederal 
G
o
v-
ernment as a source of the employer

s revenue. In 
Community 
Services Planning Council
, 243 NLRB 798, 799 (1979), the 
Board asserted jurisdiction b
ecause the greatest portion of the 
employer

s revenues ultimately came from the 
F
ederal 
G
o
v-
ernment (75
 
percent
).
3
 
Later in the decision the Board indicated 
that it would assert jurisdiction over an employer whenever 

a 
substantial portion of its moneys,

 
a
re received from the 
F
ede
r-
al 
G
overnment. In 
Bricklayers & Allied Craftsmen Local
 
2
, 254 
NLRB 1003 (1981), the Board asserted jurisdiction on the basis 
of the fact that the employer

s $1 million contract with the Los 
Angeles County Department of Roads was f
unded through the 
F
ederal 
G
overnment.
 
I would also note that in the only Board decision relied upon 
by Respondent, 
Ohio Public Interest Campaign, 
284 NLRB 
281 (1987), the Board affirmed the judge

s finding at page 286, 
that 

there is no evidence of OPIC re
ceiving grants from any 
Federal, state, or local governmental unit source.

  
Thus, that 
decision is materially distinguishable from the facts of the i
n-
stant case.  In sum, I find that Respondent is an employer e
n-
gaged in commerce within the meaning of the 
Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES 
 
The Alleged Protected Concerted Activity 
 
Relevant 
E
vents 
P
rior to October 9, 2010 
 
Respondent hired Lydia Cruz
-
Moore in May 2010 as a d
o-
mestic violence (DV) advocate pursuant to a 
1
-
year grant from 
Erie County. Her
 
job was primarily to accompany victims of 
domestic violence to hearings at the 
c
ity of Buffalo

s Family 
Justice Center. One day each week Cruz
-
Moore worked at 
HUB

s offices doing such tasks as finding employment for 
HUB clients or insuring that their rent
 
was paid. A number of 
                    
 
2
 
Fo
r other cases in which the Board has asserted jurisdiction over 
similar employers, see 
East Oakland Community Health Alliance
, 218 
NLRB 1270, 1271 (1975); 
Saratoga County Economic Council
, 249 
NLRB 453, 455 (1980); 
Upstate Home for Children
, 309 NLRB 986, 
987 (1992); 
Hudelson Baptist Childrens Home
, 276 NLRB 126 (1985); 
Garfield Park Health Center, 
232 NLRB 1046 (1977); 
Mon Valley 
United Health Services, 
227 NLRB 728 (1977).
 
3
 
A similar case is 
Electrical Workers Local 48 (Kingston Constru
c-
tors),
 
332 NLRB 1
492, 1497

1498 (2000).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
374
 
other HUB employees were at the main office every day and 
generally performed different tasks than Cruz
-
Moore.
 
Cruz
-
Moore and discriminatee Mariana Cole
-
Rivera co
m-
municated very often, normally by sending each other text me
s-
sages. In
 
these messages Cruz
-
Moore was often critical about 
the job performance of other HUB employees, primarily those 
in Respondent

s housing department. Early on the morning of 
Saturday, October 9, Cruz
-
Moore told Cole
-
Rivera that she was 
going to raise these c
oncerns with Respondent

s 
e
xecutive 
d
i-
rector, Lourdes Iglesias.
 
Several others of the discriminatees also had conversations 
or text message exchanges with Cruz
-
Moore, in which Cruz
-
Moore criticized HUB employees. On August 2, 2010, Cruz
-
Moore told discrimi
natee Ludimar Rodriguez that a client had 
been waiting for Rodriguez for 20 minutes and criticized R
o-
driguez

 
job performance. 
 
Discriminatee Damicela Rodriguez had a conversation with 
Cruz
-
Moore in late September or early October in which Cruz
-
Moore compl
ained that HUB staff members were not doing 
their jobs. Cruz
-
Moore also complained to Carlos Ortiz about 
the job performance of employees in Respondent

s housing 
department. 
 
The Facebook 
P
ostings on which Respondent 
R
elies
 
 
in 
 
T
erminating the 
F
ive 
A
llege
d 
D
iscriminatees
 
On Saturday, October 9, 2010
,
 
at 10:14 a.m., Mariana Cole
-
Rivera posted the following message on her Facebook page 
from her home: 
 
 
Lydia Cruz, a coworker feels that we don

t help our clients 
enough at HUB I about had it! My fellow coworke
rs how do 
u feel?
 
4
 
 
 
The following employees responded by posting comments on 
Cole
-
Rivera

s Facebook page: 
 
 
At 10:19, Damicela Rodriguez (also known as Damicela Pe
d-
roza Natal) posted the following response: 
 
 
What the f. .. Try doing my job I have 5 prog
rams 
 
 
At 10:26, Ludimar (Ludahy) Rodriguez posted: 
 
 
What the Hell, we don

t have a life as is, What else can we 
do??? 
 
 
At 11: 11, Yaritza (M Ntal) Campos posted: 
 
 
Tell her to come do mt [my] fucking job n c if I don

t do 
enough, this is just dum 
 
 
At 1
1:41, Carlos Ortiz de Jesus posted: 
 
 
I think we should give our paychecks to our clients so they 
can 

pay

 
the rent, also we can take them to their Dr

s appts, 
                    
 
4
 
Respondent argues at p. 32 of its brief that this statement is a lie 
and suggests therefore, the discriminatees are not entitled to protection 
of the Act.   First of all, Cruz
-
Moore did not testify at the instant hea
r-
ing, thus, I c


-

is corroborated by other discriminatees, that Cruz
-
Moore had repeate
d-
ly criticized the job performance of HUB employees, and Col
e
-

testimony, at Tr. 251, that Cruz
-
Moore had told her that she was going 
to go to Iglesias with her complaints.
 
and served as translators (oh! We do that). Also we can clean 
their houses, we can go to DSS fo
r them and we can run all 
their errands and they can spend their day in their house 
watching tv, and also we can go to do their grocery shop and 
organized the food in their house pantries ... (insert sarcasm 
here now) 
 
 
Mariana Cole
-
Rivera posted again at 
11:45: 
 
 
Lol.  I know! I think it is difficult for someone that its not at 
HUB 24
-
7 to really grasp and understand what we do ..I will 
give her that. Clients will complain especially when they ask 
for services we don

t provide, like washer, dryers stove an
d 
refrigerators, I

m proud to work at HUB and you are all my 
family and I see what you do and yes, some things may fall 
thru the cracks, but we are all human :) love ya guys 
 
 
Nannette Dorrios, a member of the Board of Directors at 
HUB posted at 12:10: 
 
 
W
ho is Lydia Cruz? 
 
 
Yaritza Campos posted a second time at 12:11: 
 
 
Luv ya too boo 
 
 
Mariana Cole
-
Rivera at 12:12 responded to Dorrios by the 
following post: 
 
 
She

s from the dv program works at the FJC [Family Justice 
Center] at hub once a week. 
 
 
Jessica
 
Rivera, the Secretary to HUD Director Iglesias, posted 
at 1: 10 p.m. 
 
 
Is it not overwhelming enough over there? 
 
 
At 2:27 Lydia Cruz
-
Moore posted: 
 
 
Marianna stop with ur lies about me. I

ll b at HUB Tuesday.. 
 
 
Cole
-
Rivera responded at 2:56: 
 
 
Lies? Ok.
 
In any case Lydia, Magalie [Lomax, HUB

S Bus
i-
ness Manager] is inviting us over to her house today after 6:00 
pm and wanted to invite you but does not have your number 
i

ll inbox you her phone number if you wish. 
 
 
Carlos Ortiz posted at 10:30 p.m. 
 
 
Bueno
 
el martes llevo el pop corn [Good, Tuesday, I

ll bring 
the popcorn]. 
 
 
Saturday, October 9, was not a workday for any of HUB

s 
employees. None of the discriminatees used HUB

s computers 
in making these Facebook posts.
 
Lydia Cruz
-
Moore complained to HUB Ex
ecutive Director 
Lourdes Iglesias about the Facebook posts. Her text messages 
to Iglesias suggest that she was trying to get Iglesias to term
i-
nate or at least discipline the employees who posted the co
m-
ments on Facebook. She appears to have had a dispute w
ith 
Mariana Cole
-
Rivera, which was at least in part work
 
related. It 
is not clear why she bore such animosity against the other e
m-
ployees, most of whom did not mention her name in their posts. 
 
Tuesday, October 12, 2010 
 
On October 12, Lourdes Iglesias met
 
individually with five 
of the employees who had made the Facebook posts on October 
 HISPANICS UNITED OF 
BUFFALO
,
 
INC
.
 
375
 
9 and fired each one of them.
5
 
She told them that the posts co
n-
stituted bullying and harassment and violated HUB

s policy on 
harassment. Iglesias did not terminate the empl
oyment of her 
secretary, Jessica Rivera, who had also entered a post on Cole
-
Rivera

s Facebook page on October 9. 
 
Each of the meetings was very short. Iglesias told each of the 
employees that Cruz
-
Moore had suffered a heart attack as a 
result of their har
assment and that Respondent was going to 
have 
to 
pay her compensation. For these reasons, Iglesias told 
each one that she would have to fire them. It is not established 
in this record that Cruz
-
Moore had a heart attack, nor whether 
there was any casual rel
ationship between whatever health 
problems Cruz
-
Moore may have been experiencing and the 
Facebook posts. Furthermore, the record establishes that when 
Iglesias decided to fire the five discriminatees she had no r
a-
tional basis for concluding that their Face
book posts had any 
relationship to Cruz
-
Moore

s health. 
 
It has also not been established why Respondent or its insu
r-
ance carrier would have had to compensate Cruz
-
Moore. Typ
i-
cally, a workers

 
compensation claimant has to show some 
relationship been their 
physical ailment and their employment. 
This is often difficult in cases in which the ailment, particularly 
something like a heart attack or a stroke, manifested itself when 
the employee was not at work.
6
 
 
Several employees were handed termination letters a
t their 
meeting with Iglesias; others received them in the mail a few 
days later. Respondent has not replaced the five alleged di
s-
criminatees. It has given their work responsibilities to other 
employees and has operated with five fewer employees (25 as 
opp
osed to 30). 
 
Analysis 
 
The Discriminatees 
E
ngaged in 
P
rotected 
C
oncerted 
 
A
ctivity. Respondent 
T
erminated their 
E
mployment 
 
in 
V
iolation of Section 8(a)(1) of the Act. 
 
Section 8(a)(1) provides that it is an unfair labor practice to 
interfere with, restra
in
,
 
or coerce employees in the exercise of 
the rights guaranteed in Section 7. Section 7 provides that, 

employees shall have the right to self
-
organization, to form, 
join, or assist labor organizations, to bargain collectively 
through representatives of t
heir own choosing, 
and to engage in 
other concerted activities for the purpose of collective bargai
n-
ing or other mutual aid or protection .
 
.
 
.
 
.
 
 
[
Emphasis added

 
 
                    
 
5
 
I do not credit Mariana Cole
-

to speak to Iglesias on October 12, prior to the meeting in which 
she 
was terminated.  Iglesias denies any such contact with Cole
-
Rivera and 

-

on this point.  However, since I find that the October 9 Facebook pos
t-
ings were protected, this finding does n
ot materially affect the outcome 
of this case.
 
6
 

a-

is compensable
-
if it occurs at work. However, even in cases in which 
an empl
oyee dies of a heart attack while at work, the death is not nece
s-
sarily compensable in New York State. The presumption may be rebu
t-
ted by medical evidence, particularly where the decedent had a pree
x-
isting medical condition, see, e.g., 
Schwartz v. Hebrew A
cademy of 
Five Towns
, 39 A.D.3d 1134, 834 N.Y.S. 2d 400, N.Y.A.D. 3 Dept., 
2007. 
 
In 
Myers Industries (Myers 1)
, 268 NLRB 493 (1984), and in 
Myers Industries (Myers 11)
,
 
2
81 NLRB 882 (1986), the Board 
held that 

concerted activities

 
protected by Section 7 are those 

engaged in with or on the authority of other employees, and 
not solely by and on behalf of the employee himself.

 
Howe
v-
er, the activities of a single employee 
in enlisting the support of 
fellow employees in mutual aid and protection is as much co
n-
certed activity as is ordinary group activity. 
 
Individual action is concerted so long as it is engaged in with 
the object of initiating or inducing group action, 
Whitt
aker 
Corp
., 289 NLRB 933 (1988); 
Mushroom Transportation Co.
 
v. NLRB,
 
330 F.2d 683,685 (3d Cir. 1964). The object of indu
c-
ing group action need not be express.
 
Additionally, the Board held in 
Amelio

s
, 301 NLRB 182 
(1991)
,
 
that in order to present a prima 
facie case that an e
m-
ployer has discharged an employee in violation of Section 
8(a)(1), the General Counsel must establish that the employer 
knew of the concerted nature of the activity. 
 
Respondent concedes that the sole reason it discharged the 
five disc
riminatees is the October 9 Facebook postings.  It also 
concedes that regardless of whether the comments and actions 
of the five terminated employees took place on Facebook or 

around the water cooler

 
the result would be the same.   Thus, 
the only substan
tive issue in this case, other than jurisdiction, is 
whether by their postings on Facebook, the five employees 
engaged in activity protected by the Act.  I conclude that their 
Facebook communications with each other, in reaction to a 
coworker

s criticisms 
of the manner in which HUB employees 
performed their jobs, are protected.  
 
It is irrelevant to this case that the discriminatees were not 
trying to change their working conditions and that they did not 
communicate their concerns to Respondent.  A leading 
case in 
this regard is 
Aroostook County Regional Ophthalmology Ce
n-
ter, 
317 NLRB 218, 220 (1995)
,
 
enf. denied on other grounds 
81 F.3d 209 (D.C. Cir. 1996),
7
 
in which the Board held that 
employee complaints to each other concerning schedule chan
g-
es constitu
ted protected activity.  By analogy, I find that the 
discriminatees

 
discussions about criticisms of their job pe
r-
formance are also protected.  
 
Likewise in 
Parexel International, LLC, 
356 NLRB 
516, 518
 
fn. 3 (2011), the Board f
ound protected, e
m
ployees

 
d
iscussions 
of possible discrimination in setting the terms or conditions of 
employment.  Moreover, concerted a
c
tivity for employees

 
mutual aid and protection that is motivated by a desire to mai
n-
tain the status quo may be protected by Section 7 to the sam
e 
extent as such activity seeking changes in wages, hours
,
 
or 
working conditions, 
Five Star Transportation, Inc., 
349 NLRB 
42, 47 (2007).
 
Other cases similar to the instant matter are 
Jhirmack Ente
r-
prises, 
283 NLRB 609, 615 (1987)
,
 
and 
Akal Security, Inc
.,
 
355 
NLRB 584 (2010).  In
 
Akal Security
, the Board reaffirmed the 
decision by a 
two
-
member Board at 
354 NLRB 122 (2009).
 
The Board dismissed the 
c
omplaint allegation that Akal had 
terminated the employment of two court security officers in 
                    
 
7
 
The court of appeals denied enforcement regarding the termination 

m-
plaints were made in patient care areas.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
376
 
violation of Sec
tion 8(a)(1). However, the Board found that the 
discriminatees

 
conversations with a coworker about his job 
performance constituted concerted activity protected by Section 
8(a)(1). 
 
Equally relevant are the Board decisions in  
Automatic Screw 
Products Co
.,
 
306 NLRB 1072 (1992)
,
 
and 
Triana Industries
, 
245 NLRB 
1258
 
(1979).  In those cases the Board found that 
the employers violated Section 8(a)(1) by promulgating a rule 
prohibiting employees from discussing their wages. It stands to 
reason that if employees 
have a protected right to discuss wages 
and other terms and conditions of employment, an employer 
violates Section 8(a)(1) in disciplining or terminating emplo
y-
ees for exercising this right

regardless of whether there is 
evidence that such discussions are 
engaged in with the object of 
initiating or inducing group action.
 
However, assuming that the decision in 
Mushroom Tran
s-
portation, 
supra,
 
is applicable to this case, I conclude that the 
Facebook postings satisfy the requirements of that decision.  
The disc
riminatees herein were taking a first step towards ta
k-
ing group action to defend themselves against the accusations 
they could reasonably believe Cruz
-
Moore was going to make 
to management. By discharging the discriminatees on October 
12, Respondent preven
ted them by taking any further group 
action vis
-
à
-
vis Cruz
-
Moore

s criticisms.  Moreover, the fact 
that Respondent lumped the discriminatees together in term
i-
na
t
ing them, establishes that Respondent viewed the five as a 
group and that their activity was co
ncerted, 
Whittaker Corp., 
supra.
 
In sum, I conclude that the above cases control the dispos
i-
tion of the instant case. Just as the protection of Sections 7 and 
8 of the Act does not depend on whether organizing activity 
was ongoing, it does not depend on wh
ether the employees 
herein had brought their concerns to management before they 
were fired, or that there is no express evidence that they inten
d-
ed to take further action, or that they were not attempting to 
change any of their working conditions.
8
 
 
Employ
ees have a protected right to discuss matters affecting 
their employment amongst themselves. Explicit or implicit 
criticism by a coworker of the manner in which they are pe
r-
forming their jobs is a subject about which employee discussion 
is protected by Sec
tion 7. That is particularly true in this case, 
where at least some of the discriminatees had an expectation 
that Lydia Cruz
-
Moore might take her criticisms to manag
e-
ment. By terminating the five discriminatees for discussing 
Cruz
-
Moore

s criticisms of HUB
 
employees

 
work,
 
the
 
R
e-
spondent violated Section 8(a)(1). 
 
The 
F
ive 
D
iscriminatees did not 
E
ngage in 
C
onduct 
 
which 
F
orfeited the 
P
rotection of the Act 
 
If an employer asserts that an employee engaged in misco
n-
duct during the course of otherwise protected
 
activity, the 
Board looks to the factors set forth in 
Atlantic Steel Co.,
 
245 
NLRB 814 (1979), to aid in determining whether the emplo
y-
                    
 
8
 
The 
Respondent argues that the Facebook postings were not pr
o-
tected in part because persons other than HUB employees may have 
seen them.  I find this irrelevant.  Cole
-

responses from coworkers about Cruz
-

f HUB e
m-
ployees job performance.
 
ee

s conduct became so opprobrious as to lose protection under 
the Act. The 
Atlantic Steel
 
factors are: (1) the place of
 
the di
s-
cussion; (2) the subject matter of the discussion; (3) the nature 
of the employee

s outburst; and (4) whether the outburst was, in 
any way, provoked by an employer

s unfair labor practice. 
Applying these factors, there is no basis for denying any o
f the 
five discriminatees the protection of the Act. 
 
As to factor 1, the 

discussion,

 
the Facebook posts were not 
made at work and not made during working hours. As to 
(
2) the 
subject matter, the Facebook posts were related to a coworker

s 
criticisms of 
employee job performance, a matter the discrim
i-
natees had a protected right to discuss. As to factor 
(
3) there 
were no 

outbursts.

 
Indeed, several of the discriminatees did 
not even mention Cruz
-
Moore; none criticized HUB.  Regar
d-
ing 
Atlantic Steel
 
factor
 
(
4
)
, while the Facebook comments 
were not provoked by the employer, this factor is irrelevant to 
the instant case. 
 
Additionally, 
the 
Respondent has not established that the 
discriminatees violated any of its policies or rules. It relies on 
an assertion t
hat it was entitled to discharge the five pursuant to 
its 

zero tolerance

 
policy regarding harassment. 
 
The 
R
e-
spondent has a policy against sexual harassment which has no 
relevance to this case. It also has a policy against ha
r
assment of 
other sorts, whic
h states as follows: 
 
 
Hispanics United of Buffalo will not tolerate any form of ha
r-
assment, joking remarks or other abusive conduct (including 
verbal, nonverbal, or physical conduct) that demeans or shows 
hostility toward an individual because of his/her 
race, color, 
sex, religion, national origin, age, disability, veteran status or 
other prohibited basis that creates an intimidating, hostile or 
offensive work environment, unreasonably interferes with an 
individual

s work performance or otherwise adversely
 
affects 
an individual

s employment opportunity. 
 
 
There is nothing in this record that establishes that any of the 
discriminatees were harassing Lydia Cruz
-
Moore, and even if 
there were such evidence, there is no evidence that she was 
being harassed on th
e basis of any of the factors listed above. 
Finally, there is no evidence that the comments would have 
impacted Cruz
-
Moore

s job performance. She rarely interacted 
with the discriminatees. In summary, Lourdes Iglesias had no 
rational basis for concluding t
hat the discriminatees violated 
Respondent

s zero tolerance or discrimination policy. For re
a-
sons not disclosed in this record, 
the 
Respondent was looking 
for an excuse to reduce its work
 
force and seized upon the F
a-
cebook posts as an excuse for doing so.
 
The terminations are also not justified by the alleged rel
a-
tionship between the Facebook posts and 
Cruz
-
Moore

s health. 
There is no probative evidence as to the nature of Cruz
-
Moore

s health problem following the Facebook posts nor is 
there any probative e
vidence as to a causal relationship between 
Cruz
-
Moore

s heart attack (assuming she had one) or other 
health condition and the Facebook posts. 
 
R
EMEDY
 
The Respondent, having discriminatorily discharged e
m-
ployees, must offer them reinstatement and make them
 
whole 
for any loss of earnings and other benefits. Backpay shall be 
 HISPANICS UNITED OF 
BUFFALO
,
 
INC
.
 
377
 
computed in accordance with 
F. W. Woolworth C
o., 90 NLRB 
289 (1950), with interest at the rate prescribed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987), compounded daily as 
presc
ribed in 
Kentucky River Medical Center
, 
356 NLRB 
6
 
(2010).
 
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9
 
 
ORDER
 
The Respondent, Hispanics United of Buffalo, Inc., Buffalo, 
New York, its offic
ers, agents, successors, and assigns, shall
 
1. Cease and desist from
 
(a) Discharging its employees due to their engaging in pr
o-
tected concerted activities. 
 
(b) In any like or related manner interfering with, restraining, 
or coercing its employees in the e
xercise of their rights under 
Section 7 of the Act. 
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act. 
 
(a) Within 14 days from the date of the Board

s Order, offer 
Mariana Cole
-
Rivera, Carlos Ortiz de Jesus, Ludimar
 
Rodr
i-
guez, Damicela Rodriguez
,
 
and Yaritza Campos full reinstat
e-
ment to their former jobs or, if any of those jobs no longer e
x-
ists, to a substantially equivalent position, without prejudice to 
their seniority or any other rights or privileges previously 
e
n-
joyed. 
 
(b) Make Mariana Cole
-
Rivera, Carlos Ortiz de Jesus, Lud
i-
mar Rodriguez, Damicela Rodriguez
,
 
and Yaritza Campos 
whole for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, in the manner set 
forth in t
he remedy section of the decision. 
 
(c) Within 14 days from the date of the Board

s Order, r
e-
move from its files any reference to the unlawful discharges
,
 
and within 3 days thereafter notify the employees in writing 
that this has been done and that the dis
charges will not be used 
against them in any way. 
 
(d) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payr
oll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this
 
Order. 
 
(e) Within 14 days after service by the Region, post at its 
Buffalo, New York office copies of the attached notice marked 

Appendix

10
 
in both English and Spanish. Copies of the n
o-
tice, on forms provided by the Regional Director for Region 3, 
                    
 
9
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all 
objections to them shall be deemed waived for all pu
r-
poses. 
 
10
 
If this Order is enforced by a judgment of a United States court of 

a-

 
to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
afte
r being signed by the Respondent

s authorized represent
a-
tive, shall be posted by the Respondent and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. In addition 
to physical pos
ting of paper notices, the notices shall be distri
b-
uted electronically, such as by email, posting on an intranet or 
an internet site, and/or other electronic means, if the Respon
d-
ent customarily communicates with its employees by such 
means. Reasonable ste
ps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of business or 
closed the facility involved 
in these proceedings, the Respon
d-
ent shall duplicate and mail, at its own expense, a copy of the 
notice to all current employees and former employees e
m-
ployed by the Respondent at any time since October 12, 2010. 
 
(f) Within 21 days after service by the Re
gion, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELAT
IONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vio
lated 
Federal labor law and has ordered us to post and obey this n
o-
tice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose r
epresentatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
discharge or otherwise discriminate against 
any of you for engaging i
n protected concerted activity, inclu
d-
ing discussing amongst yourselves your wages, hours
,
 
and ot
h-
er terms and conditions of your employment, including crit
i-
cisms by coworkers of your work performance. 
 
W
E WILL NOT
 
in any like or related manner interfere w
ith, r
e-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 
W
E WILL
, within 14 days from the date of this Order, offer 
Mariana Cole
-
Rivera, Carlos Ortiz de Jesus, Ludimar Rodr
i-
guez, Damicela Rodriguez
,
 
and Yaritza Ca
mpos full reinstat
e-
ment to their former jobs or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously enjoyed. 
 
W
E WILL 
make Mariana Cole
-
Rivera, Carlos Orti
z de Jesus, 
Ludimar Rodriguez, Damicela Rodriguez
,
 
and Yaritza Campos 
whole for any loss of earnings and other benefits resulting from 
their discharge, less any net interim earnings, plus interest 
compounded daily. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
378
 
W
E WILL
, within 14 days from the date of
 
this Order, remove 
from our files any reference to the unlawful discharges of Ma
r-
iana Cole
-
Rivera, Carlos Ortiz de Jesus, Ludimar Rodriguez, 
Damicela Rodriguez
,
 
and Yaritza Campos, and 
WE WILL
, within 
3 days thereafter, notify each of them in writing that
 
this has 
been done and that the discharges will not be used against them 
in any way. 
 
 
H
ISPANICS 
U
NITED OF 
B
UFFALO
,
 
I
NC
.
 
 
 
